In an action to recover benefits provided for in two policies of insurance in the event that the insured became wholly disabled by bodily injuries or disease and would be continuously and wholly prevented thereby for life from engaging in any occupation or employment for wage or profit, judgment unanimously affirmed, with costs. The proof established, in our opinion, that the presence and subsequent removal of a tumor of the glioma type from the brain of the insured impaired his judgment and rendered him somewhat irrational to such an extent that he is unable to perform services of the type required in commonly accepted occupations or forms of employment. (Waldman v. Mutual Life Insurance Co. of New York, 252 App. Div. 448; Williams v. John Hancock Mut. Life Ins. Co., 245 id. 585; Shabotzky v. Equitable Life Assurance Society, 257 id. 257.) It was shown moreover that emotional, mental or physical strain on the part of plaintiff is dangerous in that a hemorrhage might result therefrom. Hagarty, Johnston, Taylor and Close, JJ.,concur; Lazansky, P. J., concurs in result.